

116 HRES 1241 IH: Censuring Representative Bill Pascrell of New Jersey.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1241IN THE HOUSE OF REPRESENTATIVESNovember 27, 2020Mr. Biggs (for himself, Mr. Davidson of Ohio, Mr. Harris, Mrs. Lesko, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCensuring Representative Bill Pascrell of New Jersey.Whereas, on November 20, 2020, Representative Bill Pascrell sent a letter to the State Bar of Arizona, the Michigan Attorney Grievance Commission, the Office of the Bar Counsel of Nevada, the State of New York Grievance Committee, and the Disciplinary Board of the Supreme Court of Pennsylvania, to file a complaint against attorneys in each jurisdiction representing the campaign of President Donald J. Trump;Whereas Representative Bill Pascrell's letters accuse the attorneys of filing frivolous lawsuits and requests each State agency to commence an immediate investigation of their actions and consider sanctions for their conduct up to and including revocation of their licenses to practice law in your jurisdiction.;Whereas President Donald J. Trump's campaign has a legal right to sue to ensure that each legal vote is counted and to challenge any illegal votes; andWhereas each candidate running for public office in each State has the right to pursue every legal option to ensure ballot integrity and fair elections: Now, therefore, be itThat—(1)the House of Representatives censures Representative Bill Pascrell for conduct that threatens the livelihoods of American citizens in a way that is not befitting an elected Member of the House of Representatives;(2)Representative Bill Pascrell will forthwith present himself in the well of the House for the pronouncement of censure; and(3)Representative Bill Pascrell will be censured with the public reading of this resolution by the Speaker.